 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpentersDistrictCouncil of KansasCity andVicinity (Daniel ConstructionCompany) and LeslieL. Morse, SrDaniel Construction Company and Leslie L. Morse,Sr. Cases 17-CB-1530 and 17-CA-6865December 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn June 16, 1976, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent Companyfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board. has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.In the Remedy section of his Decision the Adminis-trativeLaw Judge recommended that RespondentUnion's backpay liability be deemed extinguished onDecember 13, 1975, 5 days after the Company andCharging PartyMorse received a letter from theUnion stating that it would have no objection toMorse's reemployment. In support of his recommen-dation the Administrative Law Judge relied on ZoeChemical Co., Inc.,160NLRB 1001 (1966), andPinkerton's National Detective Agency, Inc.,90 NLRB205 (1950).Given the circumstances of this case, we cannotagree with the Administrative Law Judge that theUnion'sDecember 4 letter ended its liability forMorse's backpay. In this regard we note that evenafterMorse's initial layoff and reinstatement in July,and despite Union President Brown's intervention onMorse's behalf and his assurances to Morse that therewould be no further action taken against him by theUnion,Union Representative Scott continued topressure the Company to terminate Morse's employ-ment.As found by the Administrative Law Judge,Scott's efforts culminated in a second unlawful layoffand in the institution of unwarranted internal unioncharges againstMorse in October. Moreover, evenafter its December letter the Union continued to failto referMorse for employment with the Companyalthough the Union conceded that other unionmembers were referred to the job throughout- thisperiod.' Viewed against this background it is evidentthat the Union's December letter "should not be giventhe legal effect of extinguishing the Union's joint andseveral liability with the Company for the ChargingParty's loss of pay.Accordingly, we shall modify the AdministrativeLaw Judge's recommended Order so as to make theRespondent Union's liability to make whole theCharging Party coextensive with that of the Respon-dent Company. Given the circumstances of this case,we believe it appropriate that the Union's liabilityends either on the date on which it refers theCharging Party for reinstatement at the Company'sLa Cygne, Kansas, project, or on the date on whichthe Company offers the Charging Party full reinstate-ment, without prejudice to seniority or other rights orprivileges, to his former or substantially equivalentposition,whichever event occurs first. Further, inview of the seriousness ofthe violations found herein,we shall give a broad order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that RespondentDaniel Construction Company, Kansas City, Kansas,itsofficers,agents, successors, and assigns, andRespondent Carpenters District Council of KansasCity and Vicinity, its officers, agents, and representa-tives, shall take the action set forth in said recom-mended Order as so modified:1.Substitute the words "In any other manner" forthe words "In any like or relatedmanner" as used inexisting paragraphs A, 1(d) and (e) and B, 1(d).2.Substitute for existing paragraph A, 2(a), thefollowing paragraph:"(a) In conjunction with Respondent Daniel Con-struction Company, make whole Leslie L. Morse, Sr.,for any loss of pay or missed benefits by reason of thediscriminations and unlawful acts against him, (1) forthe period between Morse's first termination on orabout July 10 and his reinstatement on or about July21, 1975, and (2) for the period from the date ofMorse's second termination on or about October 10,1975, until Respondent Union refers Morse to hisformer or substantially equivalent position at theCompany's La Cygne, Kansas, project, or the Com-pany offers Morse full reinstatement to such position,whichever event occurs first,less interimearnings as1 In neither of the casesrelied on by the Administrative Law Judge didthe parties maintain an exclusive hiring hall arrangement.227 NLRB No. 17 CARPENTERS DISTRICTCOUNCILdescribed in the section of this Decision entitled "TheRemedy."3.Substitute the attached notices for those of theAdministrative Law Judge.APPENDIX ANOTICETo MEMBERS-POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, in violation of Section 8(b)(2) oftheNational Labor Relations Act, as amended,causeor attempt to cause Daniel ConstructionCompany to discriminate against any of itsemployees by discharging, terminating the em-ployment of, laying off, furloughing, suspending,failing to reinstate or reemploy, or taking otheradverse personnel action against any employee, inviolation of Section 8(a)(3) of said Act; nor will wein any other manner cause or attempt to causeDaniel Construction Company to discriminateagainst any of its employees.WE WILL NOT, in violation of Section 8(b)(1)(A)of the Act, restrain or coerce any employee in theexerciseof any right guaranteed in Section 7 of theAct; nor will we in any other manner violate saidAct.WE WILL NOT do or attempt to do any of theabove things-because any of our members opposesor criticizes the way the Union is run or the wayany of our business 'representatives conductsunion affairs, or because any of our membersopposes the reelection of any union official orannounces that the union member intends to runfor office, or because any of our members urges orproposes reforms or corrective measures.WE WILL, in conjunction with Daniel Construc-tion Company, make whole Leslie L. Morse, Sr.,for any loss of pay and benefits suffered-by him byreason of the discrimination and other unlawfulactions against him in connection with his July 10and October 10, 1975, job terminations, plus-interest-'WE, WILL immediately expunge from the mi-nutes of the meeting of our Executive Committeeon October'21, 1975, the erroneous notation that amotion wascarried to reprimand Leslie L. Morse,Sr.CARPENTERS DISTRICTCOUNCIL OF KANSASCITY AND VICINITYAPPENDIX B73NOTICE To EMPLOYEESPOSTED BY.ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT encourage or discourage member-ship in Carpenters District Council of Kansas Cityand Vicinity, or any of its local unions, bydiscriminatorily terminating the employment ofany employee or in any othermanner discriminat-ing against him in his employment in violation ofSection 8(a)(3) of the National Labor RelationsAct, as amended.WE WILL NOT discharge, terminate the employ-ment of, lay off, furlough, suspend, fail to reinstateor rehire, or otherwise discriminate against anyemployee at the request of the above Union or anyother labororganization acting inviolation ofSection 8(b)(2) of said Act.WE WILL NOT in any other manner discriminateagainst, or interfere with, restrain, or coerce anyemployee in the exercise of any right guaranteedin Section 7 of said Act.WE WILL offer Leslie L. Morse, Sr., immediateand-full reinstatement to his former or equivalentjob at our La Cygne, Kansas, project, and, inconjunction with the above Union, make Morsewhole for any loss ofearningsand benefitssuffered by him by reason of the discriminationsand other unlawful actions against him in connec-tion with our termination of his employment onJuly 10 and October 10, 1975,plus interest.DANIEL CONSTRUCTIONCOMPANYDECISIONSTATEMENT OF THE CASESTANLEY N. OHLBAUM, Administrative Law Judge: Thisconsolidated proceeding1under the National Labor Rela-tions Act as amended, 29 U.S.C. Sec. 151,et seq.(herein theAct) was heard by me in Kansas City,- Kansas, on Match30-31, 1976, with all parties participating throughout bycounsel,who were afforded full opportunity to presentevidence and arguments and to file briefs.A brief wasIThe complaint in each proceeding was issued on December 30, 1975. InCase 17-CB-1530, the complaint grows out of a charge filed by the ChargingParty(employee and union member)on October 20, 1975; in Case 17-CA-6865, the charge, by the same Charging Party,was filed on November 28,1975 The cases were consolidated by January 6, 1976, action of the RegionalDirector for Region 17.- 74DECISIONSOF NATIONALLABOR RELATIONS BOARDreceived from General Counsel on May 17, 1976.2 Therecord and brief have been carefully considered.The principalissuespresented are whether RespondentUnion has violated Section 8(b)(2) of the Act by causingRespondent Employer to terminate the employment ofCharging Party Morse in violation of Section 8(a)(3) of theAct, and Section 8(b)(1)(A) by coercing employees in theexerciseof their rights under Section 7 and by institutinggroundless union disciplinary proceedings against Morse asa part of and in continuation of the same pattern ofimproper coercion and restraint upon his protected con-certed activities; and whether Respondent Employer hasviolated Section 8(a)(3) and (1) of the Act by discriminato-rily laying off Morse from its employ, and failing andrefusing -to reinstate or reemploy him, because of Morse'sunion-and protected concerted activities and his exercise ofrights guaranteed under Section 7 of the Act. 'Upon the entire record and my observation of thetestimonial demeanor of the witnesses, I make the follow-ing:FINDINGSAND CONCLUSIONSat the time of the hearing of this proceeding. Of these, thenumber of carpenters/millwrights on the project averagedup to 60-70, with 30-50 (including Charging Party Morse)on the day shift and around 20 on the second shift, workingin crews, each under a foreman, scattered around thejobsite at different locations.Respondent Employer's managerial/supervisory hierar-chy here involved at the La Cygne Project consisted of.William F. Critchfield, project manager; Gerald M. ("Jer-ry") Stephens, civil superintendent; Thural H. Brooks,carpenter general foreman; OrlanR ("Dick") Lucas,general carpentry foreman; Raleigh Nott, carpentry fore-man (I of 7), scaffolding; and Dewey Myers, foreman.Brooks functioned under Stephens, who supervised aboutthree crafts including the carpenters. Lucas, Nott, - andMyers functioned under,Brooks; Nott functioned underLucas.2.Respondent Union, its organizational structure,and itsmodus operandi;Union BusinessRepresentative JoeM. Scott1.JURISDICTIONAt all materialtimes,Respondent -Employer (DamelConstruction Company) has been and is a corporationengaged ingeneral contracting construction throughout theUnited States of America, with a principal site at La Cygne,Kansas, for construction of a power plant facility, the onlysite directly involved herein. In the course of RespondentEmployer's businessoperations at its La Cygnejobsite, saidRespondent annually purchases goods and materials val-ued in excessof $50,000 directly in interstate commercefrom places outside of the State of Kansas.I find that at all material times Respondent Employer hasbeen and is an employer engaged in commerce within themeaning of Section, 2(2), (6), and (7) of the Act. I furtherfind that at all thosetimesRespondent Union has been andis a labor organization within the meaning of Section 2(5) ofthe Act.IL ALLEGED UNFAIR LABOR PRACTICESA.Factsas Found1.The La Cygne Project; Respondent Employer'smanagerial/supervisory hierarchyThe La Cygne Project involves the construction byRespondentEmployer of a' coal-fired, 630-megawatt,steam-powered generator for production of electricity byKansas City Power & Light Company and Kansas Gas &Electric Company. The jobsite covers anareaof 160 acres,on which approximately 1,400 workers, including a fullspectrumof the building crafts and trades, were employed2On May 19, 1976, a letter dated May 15 was received from counsel forRespondent Umon, indicating that pressure of other matters precluded hissubmission of a brief within the extended filing time specified by the ChiefAdministrative Law Judge on that Respondent's application. (At the close ofthe hearing on March 31, submission time for briefs was set at May 1, with anindication that it would be extended for good cause. Subsequently, onRespondent Union's application, the tune was extended by the Chiefa.UnionThe carpenters/millwrights at the La Cygne Project areallsupplied by Respondent Union, only RespondentUnion's members have been employed at La Cygne, andRespondent Employer, has hired carpenters/millwrightsonly through Respondent Union referral.3 RespondentUnion asserts "territorial jurisdiction" over 51 counties onthewestern side of Missouri, 14 in Kansas, and 2 inOklahoma, extending on the north to the Iowa line and onthe south to Arkansas. It boasts a membership of 10,000,with 26 affiliated local unions, the largest of which -Kansas City, Missouri - is said to have 3,000 members.Respondent District Council has a president (currentlyand, except for 1970-73, since 1959, Henry L. Brown,himself a journeyman carpenter and a member of Respon-dent for 30 years) and 11 business representatives, all(including the president) elected triennially for 3-year termsfrom among nominees of the constituent locals, each ofwhich may nominate at least one representative (locals withover 1,000 members may nominate 3 candidates)- Althoughthe locals have their own geographic locations, they have nojurisdictional boundaries. Local 61 (as indicated, the largestin membership) is in Kansas City, Missouri; Local 1529 (inwhich President Brown maintains membership) is theMillwrights Local;Charging PartyMorse belongs toOsawatomieLocal 2417,which has 80-100 members; 4Union Business Representative Scott - of whom more willbe said later - is one of about 300 members of OlatheLocal 714. The, size (i.e., membership) of the local alsodetermines its number of delegates; thus, Kansas CityLocal 61 has 30 delegates, whereas Osawatomie Local 2417has only 1. The term ofthe delegates,from 1 to 3 years, isAdministrative Law Judge to May 17 only.) No brief or request for extensionof time has been received from Respondent Employer3Cf. Resp. Emp. Exh. 1, art. V, sec. 1 (p. 5). Respondent Employer has onoccasion requestedRespondentUnion to refer a specifically namedindividual.4Morse transferred to Osawatomiefrom Topeka,Kansas, in 1969. CARPENTERS DISTRICTCOUNCILdetermined by their locals. The elected delegates (now 94)comprise the.Council.Under the Union's constitution and bylaws,5 the presi-dent-of the Council has total authority to and does in factassign the geographical areas and other responsibilities ofeach of the 11 elected Council business representatives.One, but not the only, consideration determining areaassignmentsof the business representatives is where theylive; however,somebusiness representatives are assigned toareas 90 to 150 miles from their homes.At the present time, and since July 1973, Charging PartyLeslie L. Morse, Sr., has been the Osawatomie Local 2417elected recording secretary (2d term) as well as that local'selected delegate to the District Council.Respondent Union's Kansas City area office maintains ahiring hall whence it refers only the Union's members. Itdoes not maintain an out-of-work list, but refers theapplicant who first presents his identity card at the windowwhen the job is announced orally from there. According toUnion President Brown, employers not infrequently call infor a specific carpenter by name. Further, according toBrown, if he (Brown) is not- at the hiring hall, job requestsmay be referred to and handled by the business representa-tive for the particular arm of the job, as is also the practicewhen there, are several days of lead time or advance requestfor a carpenter - so that, in the lattercase, for example, if arequest for a carpenter or carpenters were to come in for theLa Cygne Project several days in advance, it would bereferred to the business representative for that area- JoeScott-to determine whom to send there. Also, businessrepresentatives sometimes receive and handle requests forcarpenters at the business representatives' homes or else-where than the Union or hiring hall. Union PresidentBrown alsoacknowledged, during cross-examination, that,for "good" and sufficient reasons, at times a union memberalready at work on a job - such as, a temporary job distantfrom his home - Will be referred to a more convenient,longer, or better job. And undisputed credited testimony ofCharging Party Morse, on rebuttal, establishes that refer-rals by the Union to jobs, including La Cygne, are notinvariablymade by referral slip but may also be madeorally without referral slip.b.ScottAs has been indicated, Joe M. Scott has been an electedbusiness representative of Respondent Union since July1973 in the area including the La Cygne Project. Scottdescribes his responsibility as finding jobs for the Union'smembers and to "police my area." In the performance ofhis duties, according to his testimony, he visits the LaCygne Project every 2 or 3 weeks, speaks to the personnelmanager there, and discusses "problems" and "squabbles"with him; he (Scott) then visits, the union steward andcirculates around the project.5Resp.Exh. 5, sec. 37(a), par. 2 (p. 25).6The testimony of Respondent Employer's civil superintendent, Steph-ens (itself largely discredited, as will be shown), that he had been "led ... tobelieve"thatMorse was a"poor carpenter," is not really to the contrary,753.Charging Party Leslie L. Morse, Sr.Charging Party Leslie L. Morse, Sr., was one of thecarpenters on the La Cygne construction project when itwas taken over by Respondent Employer in May 1973 andhas remained in its employ since then until the terminationsabout to be described with which we are here concerned.Morse's duties at La Cygne since May 1973 have consistedof building forms for pouring concrete and buildingscaffolding.According to Morse - an impressive witness whosetestimonial demeanor left me with an extremely favorableimpression, -,his work at La Cygne has at no time beencriticized.UnionBusinessRepresentative Scott -, Morse'sbete noire,as will be shown - acknowledges that he has nopersonal knowledge concerning the quality of Morse's workperformance at La Cygne, and that there is no reason tosuppose Morse is not, eligible for reemployment there. Scott,also acknowledges that "[h]e was a good worker" and that"[a]il I heard was good reports on his work." La CygneProject Carpenter General, Foreman Brooks characterizesMorse as a "good employee" and a "fair hand" atcarpentry. At La Cygne, Morse was under the supervision,from time to time, of Carpenter General Foreman Brooks'subordinate foremen, Lucas, Nott, and Myers. At thehearing, Lucas (Brooks' subordinate and Nott's superior)characterized Morse as a "hard worker," but-then equivo-cated to "a medium worker . . . satisfactory -on somethings, yes, and on some things, no." However, in hisprehearing affidavit to a Board agent, Lucas had swornunequivocally that "Morse was a satisfactory worker." Notonly because of this seeming discrepancy but also becauseof his general evasiveness and his demeanor as observedwhile he was testifying, I was left with the definiteimpression that Lucas' testimonial quality left much to bedesired, and that some of his utterances should be takenwith a grain of salt. -I credit his, earlier sworn characteriza-tion of Morse as a "satisfactory worker," which is more inlinewith the evaluations of other supervisory personnelwho testified. Thus, Scaffolding Carpentry Foreman Nott,Morse's immediate supervisor (as well as Lucas' subordi-nate), who impressed me as a singularly forthright, honest,and disinterested witness, swore unequivocally that _Morsehad "done a good job for me."6Although UnionBusinessRepresentative Scott claimsthat he "knew" that Respondent Employer "had a prob-lem" with Morse, Scott did not detail the nature ofRespondent Employer's "problem." While Carpenter Gen-eralForeman - Brooks himself has never heard Morsediscuss union politics on the job, Brooks has been told byhis subordinate foremen "maybe a time or two" that Morsewas "talking union politics on the job." This, however, wasapparently regarded as so inconsequential by Brooks thathe did not see fit to do anything about it or even to report itto his superior, Project Manager Critchfield; furthermore,according to Brooks, he had heard similar rumors concern-ing other carpenters there - "it goes on all the time ...more or less." But Brooks did himself overhear Morse,sincenot basedon direct knowledge but attributed by Stephens to Lucas,who, as shown above, has not only to an extentbeendiscredited here butswore to the contrary in his prehearing affidavit. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDduring lunchtime, in the presence of other employees,mentionsome "small problems" he was having with UnionBusinessRepresentative Scott.And althoughMorse'simmediate supervisor, Nott, has also not himself heardMorse discuss union matters on the job, nor heard anyreport to that effect from other crew members, and has notheard Lucas-(Nott's superior) refer to Morse in a derogato-ry way as to his workmanship, Nott has heard Lucas refertoMorse as a "troublemaker" who "stirred the carpentersup." On cross-examination, Lucas conceded that he hadheard Morse' (as well as others) complain about how theUnion was -being run, and that he (Lucas) passed the wordupwards to his superiors that Morse was a "troublemaker"who "kept the men stirred up."Upon the record' as a whole, including resolutions basedupon evaluative comparisons of testimonial demeanor asobserved, I find that, although rumors or reports came toRespondent Employer's attention that differences existedbetween Morse and Union Business Representative Scottconcerning union matters,Morse's performance as anemployee and carpenter was at all times unexceptionableand at leastat a level and quality satisfactory to Respon-dent Employer.4.Scott vs.MorseAs has already been intimated, the relationship betweenUnionBusinessRepresentative Scott and Morse was notgood. There is little if any doubt that the bad blood betweenthe twostemmedfrom what Scott regarded as Morse'sexcessiveor undue concern over employment conditions orhis (Morse's) intrusioninto such and other union mattersthat Scott perhaps viewed as Scott's exclusive domain andpreserve,or at any rate as none of Morse's business, eventhoughMorse wasnot only a longtime union member andactivist, but also was twice elected recording secretary, aswell as electedCouncil delegate of Osawatomie Local 2417.Thus, during 1974-75, during Scott's incumbency asbusinessrepresentative assigned to the La Cygne andOsawatomie Local 2417-area, Scott and Morse had variousdifferences, such as over Scott's assignmentof carpenters -seemingly transientsor carpetbaggers, known in the con-structiontrade vernacular as job-to-job-"boomers" - fromoutside the area to work at La Cygne while local memberswere out of work awaiting job assignments, and such as anemployee (identified by Morse by name at the hearing)being sentout by Scott to work in the face of a longstandingunion duesdelinquency. Irritations over such matters -some stemmingfrom complaints received by Morse fromhis own Local's constituentsand fellow-employee unionists,and verbalized on their mutual behalf by Morse to Scott -were perhaps exacerbated when on three or four occasions,early in 1975, Morse declined to accede to Scott's demandthatMorse presscharges before the Union against Lucas -not only a member of the Union and Morse's predecessoras OsawatomieLocal 2417 delegate to the Council, but alsoMorse'swork supervisor - for an alleged dues defalcationor indebtednesswhich Morse regarded as in any event staleand time-barred.According ,to testimony of Morse which is substantiallyundisputed and which I credit, Scott met criticisms orcomplaints concerning his actions with, the invariableresponse that Morse should "tell the members that I amrunning this, and if they don't like it, they can meet meinthe parking lot, and I will straighten it out." Morse reportedthis response to the members of his Local at its May 1975meeting.Around that time, Morse_ at his home received a tele-phone call from Scott, who in a thick voice told Morse thatthey were both "handy [with our] hands" and challengedhim to afistfight. Morse declined the invitation.?Also around May 1975, Morse let i ' t be known that heintended to run for the position of District Council businessrepresentative- the job held by Scotts When Scott againsounded off at an Osawatomie Local 2417 meeting in Mayor June (1975) that "[I am] running things and that if [you]like it, that was fine. If [you don't] like it, [you] can go tohell,"Morse openly upbraided him, pointing out that the"membership deserved a better answer than [that] ... inthis present day and age . . . and better representation,"drawing congratulations from the membership for hiscourageous expression on their behalf.Scott himself readily acknowledges his differences withMorse, - among other things characterizing Morse at thehearing in general terms as the "number one problemmaker in the United States, bar none. . . . Morse wouldthrow a monkey-wrench in the whole dang works ...everything that everybody ever did down there.... Hehad a pretty good following of a bunch of dodos, most ofthem were, and everything that he would tell them theywould believe it." Scott further concedes that he mayindeed have told the assembled members of OsawatomieLocal 2417 that if they did not like the way he (Scott) wasrunning things they could "go to hell," and that Morsecould indeed have taken up the cudgels and have statedthen and there that "the members didn't need a businessrepresentativewith Ithat] kind of attitude." Scott alsoconcedes he became aware that Morse had announced thathe intended to run for., Scott's job; according to Scott,Morse even called an "illegal meeting" to further thatobjective.Respondent Union's president, Henry L. Brown, candid-ly concedes awareness on his part of continuing frictionbetween Business Representative Scott and Morse prior tothe two layoffs of Morse about to be described. Morse'sforeman and immediate supervisor, Nott, also acknowledg-es that he had heard from Carpenter Foreman Brooks (aswell a§' from General' Carpentry Foreman Lucas) thatBusinessRepresentative Scott had "threatened" Lucas (acomparatively small man) unless Morse were laid off -and that he (Nott) told this to Morse. Finally,-Scott himselfacknowledges that he may well have telephoned andthreatenedMorse with physical violence; and he furtherconceded on cross-examination - contrary to his -initialdenial, on direct, examination= that he had indeed"probably" indicated to CarpenterGeneralForemanBrooks that he (Scott) would "like Les Morse off the job."4Morse is5' 11" and weighs 169 pounds. Scott, who to my observationall.Scott, from the Olathe Local,was assignedto ' handle the Oswatomiepresentsa physique to give one pause, is 6' 3" and weighs 330.Local/La Cygne area, where Morse belonged, lived, was employed, and8As indicated above, thereare 11such jobs (businessrepresentative) inhoped to be assigned if elected. CARPENTERS DISTRICT-COUNCIL775.FirstMorse layoff: July 10, 1975As indicated above, known to Respondent Employer, anacrimonious if not explosive relationship had developedbetween Scott and Morse centering around Morse's in-creasing concern over the way employment and unionaffairs were being handled by Scott, culminating in Morse'sannouncemnt of his candidacy for Scott's job and Scott'schallenge of Morse to a fistfight.As has also been indicated, Scott conceded on cross-examination that he "probably" indicated to CarpenterGeneral Foreman Brooks that he (Scott) would "like LesMorse off the job." Scott also acknowledges that hedefinitelymade similar approaches to La Cygne ProjectManager Critchfield a number of times since "we both hada problem with Mr. Morse," and that Scott had discussedMorse with "probably ... all" of Respondent Employer'sother supervisory officials.According to Scott's owntestimony, he pointed out to Critchfield that there was noseniority requirement in the collective agreement and that acarpenter could be fired at any time so long as it was not forunion activity, and "that Mr. Morse should be discharged."La Cygne Project Manager Critchfield testified thataround June Union Business Manager Scott called Critch-field at his home one evening and asked Critchfield if hecould do Scott "a favor" and "discharge a carpenter."Critchfield answered, "I don't know, Joe, that I'm in aposition to do that." Scott replied that Morse had beencausing [me ] some problems." The nature of the "prob-lems"was not specified.While' Critchfieldmade no"promises . . . at that time," he indicated he "would haveto look into it . . . if it affected Daniel [i.e., RespondentEmployerf in any way." About a week later, on the jobsite,Scott again approached Critchfield and this time told himthat "as big of an organization as Daniel . . . should beable to 'discharge one employee." Critchfield ended thediscussion with reminding Scott that the management ofthe project was "in our hands . . . we fired and we hired."Nevertheless,Morse was laid off shortly thereafter, onJuly 10, 1975, after having been on the job for "four or fiveyears" (according to Scott). Critchfield says this wasbecause Morse was "causing problems, labor problems inthe field" and "discussing labor problems during the workhours that was keeping people stirred up. What it is reallyall about, I have no idea." Critchfield testified that althoughhe is not normally involved in termination of individualemployees - he is in overall charge of the entire La CygneProject, which has a work force of around 1,400 employees- he nevertheless did involve himself personally in thisinstance and that it was he personally who caused Morse tobe laid off on July 10. When - still according to Critchfield9 Brooks testified at one point that this also occurred subsequent toRespondentEmployer's first termination (July 10) of Morse at the behest ofScott. If so, it indicates, as will be shown, the continuing and unremittingnature of the animosity of Scott toward Morse even after Morse wasreinstated(April 17) after his first layoff, eventuating in Morse's secondtermination(October 10) and even a spiteful union disciplinary proceeding,at Scott'shands, by reason of the same "problem" (i.e., Scott's simmeringresentmentoverMorse's continued opposition, on his own and his fellowemployees'behalf, to Scott's conduct as a unionbusinessrepresentative, andoverMorse's announcedintention to stand for election against hum), as willbeshown.roGeneral Carpentry Foreman Lucas testified that although he normally- Morse came to Critchfield's office to inquire why-he wasbeing terminated, Critchfield's responsewas that it was for"causing problems in the field ... [keeping] the carpentersdissatisfied throughsome meansor another." Critchfielddoes not deny, but merely indicates inability to "recall" alsotellingMorse that he could return to his job if he"straightened out his problems" with the Union.RespondentEmployer's carpenter general foreman,Brooks, likewise credibly testified that he also received atelephone call at home late one night - prior to Scott's July10 layoffs- asking"me [Brooks] if I would lay a man[Morse] off." Brooks responded that at the time theCompany was hiring and that he (Brooks) did not feel itwas "right" to lay Morse off. Brooks confirms that thedecision to lay Morse off on July 10 came directly fromProjectManager Critchfield himself on his personal orderto Brooks.'° Brooks testified that, when Morse came to seehim after the July 10 layoff, he told Morse that he was"sorry that it had to happen or that I hated it to happen butthat's the way it was, that there was nothing I could doabout it." Brooks also told Morse that prior to Morse'slayoff Scott had been threatening company supervisorsconcerning Morse's being continued on the job. Brooks, anhonest witness, swore that Morse was not laid off becauseof any Employer dissatisfaction with his work as acarpenter.In turn confirming Brooks' testimony, Morse's immedi-ate supervisor, Nott, who characterizes Morse as having"done a good job for me," testified that, when Brooks toldNott that Morse would have to be laid off and Nott askedhim why, Brooks'responsewas that "[t]he decision camefrom someone higher up than him and that there wasnothing he [Brooks] could do."" Nott further testified thathe was the foreman of Morse's carpentry work crew(consistingof 10-12 men) on July' 10 and that he neitherrequested nor had anything to do with Morse's layoff; thatno other crew member was laid off; that Morse's layoff wasthe only one in Nott's experiencewhen a member of Nott'sworkcrew was laid off without Nott's say-so; and that therewas no mentionof "reduction in force."Concerning his first - i.e., July 10, 1975 - layoff,Morse's credited testimony establishes that when he report-ed to Carpenter General Foreman Brooks on the afternoonof that day Brooks informed him of his immediate layoffand that Brooks was sorry but could do nothing about it;that "Joe Scott had applied pressure and that he [Brooks]had gotten it stopped several times previous to this and thathe had tried to this time, but he couldn't because Mr.Critchfieldwas tired of being harassed by Joe Scottconcerning me [Morse] and that he was going to go aheadand go along with the layoff." When Morse went to seeparticipatesin decisionsto lay off carpenters he not only was not consultedbut hasno knowlegeas to whyMorse was laidoff on July10; and, further,that, other than Morse, therehas never been a carpenterunder him laid offwithout Lucas'participation. Lucas alsotestifiedthat, unliketwo othercarpenterslaid off on or about July10 as a "reductionin force,"noreasonwas given for Morse's layoff.11AlthoughBrooks denies he saidthis to Nott, based upon comparativetestimonial demeanor observations, as well as comparative testimonialconsistencycomparisons,I have no hesitationin preferringand crediting thetestimony of Nott. In this connection,Lucas concededon cross-examinationthatBrooks had told hum(Lucas) that Scott had called Brooks "inthe middleof the night"to the effectthatMorse shouldbe laid off 78DECISIONSOF NATIONAL LABORRELATIONS BOARDProjectManager Critchfield, the latter "assured me thatthere was nothing wrong with the job performance of mine.He had no complaints at all as far as my work wasconcerned, but he said that he was receiving pressure fromthe city[sic].He told me . . . to go and make peace withwhoever it was that I had to make peace with. At that timehe would put be back to work, when they were hiring. Thenhe said, `No, I will do better than that. You go make peacewith whoeverit isthat you have to make peace with, andyou call me and let me know. Regardless of whether I amhiring or not, I will put you back on.' 1112 Morse thereuponleft.13On July 13, 1975, the Monday following his July 10(Friday) layoff, Morse visited the Board's Regional Office,where he was counseled to withhold filing a charge unlesshe failed to secure satisfaction from Union CouncilPresident Brown. Morse accordingly called on Brown, towhom he explained the situation, including Scott's physicalthreats, and that "Joe Scott got me fired" or "got my job,"and that he would press charges before the Board if he wasnot restored to his job. When Brown called Scott in, thelatter denied all and that he had harassed or "threatened towhip" Morse.14 Brown thereupon informed Morse that,while there was nothing in the Union's constitution orbylaws under which charges could be preferred againstScott,Morse remained free to return to the Board andwould not be discriminated against for so doing, but thatBrown would endeavor to have Critchfield rehire Morse.Within about a week after this, on or about July 21, Morsewas rehired upon referral by Union President Brown byRespondent Employer. Upon receipt of reassurances fromBrown against retaliation or further trouble from Scott,Morse refrained from pressing his protest to the Board.15According to La Cygne Project Manager Critchfield,Morse was rehired as a result of a telephone call received byhim from Union President Brown concerning charges filedby Morse because of his termination. Morse was againassigned under his former supervisor, Carpentry ForemanNott.However, subsequent toMorse's reinstatement,Lucas saw fit again to bring up to Stephens that Morse -who was not working under Lucas' (or Stephens') directsupervision- was a "trouble maker" who "kept the menstirred up." 16After careful evaluation of the foregoing, including thedescribed testimony of Respondents' own officials as wellas Scott's own admissions, and resolvingissuesof credibili-ty to. the extentessential,based upon relative consistenciesin testimonial components of the various witnesses, as wellas comparative testimonial demeanor as observed, I find12This conversation is undisputed by Cntchfield, but, as indicated above,merely in part unrecalled.13 Subsequent to his termination,Morse receiveda termination slipreciting"reduction in force "14The contrast between Scott's denials to Brown and his admissions atthe instant hearing arenoteworthy15On cross-examination,Brown conceded that after Morse's reinstate-ment the latter sought reassurances from Brown on several occasions thatScott would give Morseno further trouble; and that in the course of thosediscussions Brown told Morse that "if Joe Scott had anything to do with himgetting terminated he was wrong."However, Brown waffled substantially atthe hearing as' to whether Morse hinged his withdrawal of Morse's protest tothe Board against theUnionupon Morse's receipt of such an assuranceagainst reprisalor further trouble from Scott.upon the record as a whole that Morse was terminated byRespondent Employer on July 10, 1975, at the behest ofRespondent Union, through its Business RepresentativeScott, solely because of Morse's union and protectedconcerted activities and for no reason connected with hisjob performance or any economic or other businessnecessity on the part of Respondent Employer or any othercause.6.Second Morse layoff: October 10, 1975Morse was again laid off, once more without apparentreason, on October 10, 1975. About 3 p.m. of that day, aFriday, without previous intimation of any kind, he was -as on July 10 - told by Carpentry Foreman Nott, "I'msorry to do this, but you are laid off again. I don't knowwhy."Morse went to see Carpenter General ForemanBrooks, who told him that he also (again, as on July 10) didnot know why Morse was being laid off. Thereupon, MorsevisitedLa Cygne Project Construction Manager WileyPope, second in command to Project Manager Critchfield,to attempt to ascertain the reason for his layoff. Morse'stestimony - which I credit - is totally undisputed thatPope (who without explanation was not called by either ofRespondents to testify) said to Morse that Morse's "prob-lem was the same or similar to that it was when [you were]laid off in July." Unlike the, usual practice, no unionstewardwas present at Morse's layoff to question orparticipate in it in any way. Union President Brownconcedes awareness of continuing friction between Scottand Morse preceding the second, as well as the first, layoff.When Morse received his pay the following week (throughthe previous Friday, the day of his layoff), again - as onthe first layoff - it recited merely "reduction in force."ProjectManager Critchfield disclaims any knowledge asto why Morse was laid off on October 10, asserting onlythat it was done "on the field level." He concedes, however,that he is certain that, unlike Morse, carpenters "reduced inforce" at La Cygne have been rehired by RespondentEmployer since October 10, 1975, while it is a further factthat Respondent Union has not referred Morse for reem-ployment at La Cygne, although if Morse were so referredhe would be reinstated by Respondent Employer. Ne-vertheless,Critchfield concedes that, notwithstanding Re-spondent Union's letter of December 4, 1975 (Resp. UnionExh. 1) - after the filing of Morse's unfair labor practicecharges with the Board against Respondents - expressingno objection to the reinstatement of Morse, RespondentEmployer has taken no action to reinstate Morse.1716Lucas indicated that on one occasion he had been informed (by anunnamed informant)thatMorse was utilizing"two laborers," as distin-guished from carpenters, to assist with erecting scaffolding. However, Lucasconcedes this was "no big deal," since this practice had been followed "a lotof tunes" and that, furthermore, Morse had been instructed to do this by hissupervisor,CarpentryForeman Nott. (It is evident that this is the samematter which resulted in Scott's attempted disciplinary action against Morse,discussed in sec.III,A,7,infra )17 It appears to be a further fact, however, that Respondent Umon hasnot referredMorse to Respondent Employer, in the -usual course, foremployment. It is a further conceded fact that Respondent Employer has attimes(but not in the case of Morse)requested Respondent Union to referspecifically named carpenters. CARPENTERSDISTRICT COUNCIL79Carpenter General Foreman Brooks at one point ac-knowledged that Scott continuedeven afterMorse wasreinstatedfollowing his first layoff,to demand that Morse beagain laidoff; also that when Morse visited him on theoccasionof his second layoff on October 10, Brooks againtold him essentially the same thing he had said on theoccasionof Morse's July 10 layoff - that Brooks was"sorry it happened, but there wasn't anything I could doabout it"; and Brooks further acknowledges that also onOctober 10 (as on July 10) Morse was not laid off becauseofanydissatisfaction with his work. Brooks' testimony, aswell as that of Morse's immediatesupervisor, CarpentryForeman Nott - that Brooks again told Nott a few daysbeforeMorse's October 10 layoff that Morsewas againgoing to be laid off and that he (Brooks) "had checkedaround and tried to fmd out" why but "couldn't find outanything"andthat the order' "had come from higher up,that there wasn't anything he could do" - cast a shadowover Critchfield's statement that he personally was this timeunaware of the reason for Morse's October 10 layoff andthat it was accomplished "on the field level," indicating thatCritchfield's statementlacks substantive significance evenif true.Nott also testified, Without contradiction, thatMorse's case was theonlylayoff in his entire experience inwhich he as foreman had no say-so; on the October 10, aswell as onthe July 10, occasion, no other member ofMorse's crew (numbering 10-12 on October 10 as well as onJuly 10) was laid off, Morse being the only one inexplicablysingled out"higher up" for that purpose, and again nomention beingmade of any "reduction in force."In connection with the second, layoff of Morse, onOctober 10, General Carpentry Foreman Lucas - hardly ademonstrated friend of Morse herein'- testified that afterthat layoff of Morse he (Lucas) also unsuccessfully endeav-ored to ascertainthe reason for it. Lucas added that prior tothe -layoff he was asked by Civil Superintendent Stephensabout a rumor that Morse and another employee had filedcharges involvingRespondent Union, but that Lucas hadresponded that he could not verify it either way. About aday later, still according to Lucas, Stephens again ap-proached him and inquired whether Lucas had had any"problems" with Morse, to which Lucas answered that overa year previously a toolbox incident and another incidenthad come up but had been resolved,18 but Lucas also filledStephens in on Morse's "background . . . negative[ly]."The foregoing testimony of Respondent's officials re-moves everybody in Respondent Employer's hierarchyfrom involvement in or knowledge as to the basis forMorse's terminationon October 10, except its civil superin-tendent,Stephens,who has held that position for onlyabout 11 months prior to the instant hearing. Stephens,however, testified blandly but unpersuasively that, subse-quent toMorse'sreinstatementafter his first layoff,iSWhen Lucas was recalled to the stand, at the behest of RespondentUnion, in connectionwithtestimony by Carpentry Foreman Nott (corrobo-rated byMorse) indicating that Lucas had been threatened by UnionBusiness RepresentativeScottunlessMorse were laid off, Lucas disputedthis or thathe had any conversation with Scott before October 10 concerningthat layoff, while also claiming only that he could not "remember" anyconversationwith Scott on that subject after October 10. On comparativetestimonial demeanorobservations, I definitely prefer and credit Nott'scontrary testimony that Lucas told him (Nott) that he (Lucas) had beenthreatenedby ScottunlessMorse were laid offStephens engaged Lucas in conversation concerningMorse's "problems." 19 Stephens insisted that it was he whomade the decision to terminate Morse on the second(October 10) occasion - but he was unable to persuasivelyverbalize any credible basis or explanation for it. On cross-examination, he conceded that he had informed Boardcounsel here that one of his reasons for terminating Morsewas his having caused "troubles or dissension" ("I [Steph-ens ] cannot tell you what kind") and "poor morale" -i.e.,in substance the earlier canard - as well as failure toobserve "proper safety practices" (as to which there is not ascintilla of evidence or even prior suggestion); and he alsoconceded that -he issued orders to terminate Morse-withoutlooking into either of those professed reasons. Otherexamples of what I am constrained to regard as either sheererror, self-contradiction, or prevarication are Stephens'sworn statements in his prehearing affidavit - inconsistentwith his own testimony at the hearing as well as with that ofother of Respondent Employer's officials, as recountedabove- that (1) it was Lucas and he who agreed thatMorse be terminated, and that (2) it was Stephens andLucas, "the two of us then laid him off."Respondent UnionBusinessRepresentative Scott con-ceded at the hearing that he "probably" spoke to Respon-dent Employer's La Cygne-project manager, Critchfield,about laying off Morse after, as well as before, Morse's first(i.e., July 10) layoff - thus, antecedent to Morse's second(October 10) layoff.SinceMorse's second layoff, on October 10, 1975, he hasnot been recalled to the employ of Respondent Employernor been referred there by Respondent Union, despite theconceded fact that there have been employment opportuni-ties there for carpenters and that other laid-off carpentershave been recalled and referred there. However, Morse wasinstead subsequently referred by Respondent Union (butnot through Scott) to other employment (millwright work,involving the use of more machinery - including burning,cutting, and welding - than individualized normal carpen-try work) in Nevada, Missouri, aroundtrip distance of 140-150 miles from Morse's home and the La Cygnejobsite(LaCygne is readily accessible to Morse's home, a roundtripdistance of only 54 miles). Even that employment closedout shortly prior to the hearing in the instant proceeding.On the foregoing evidence and the record as a whole, I'find that Respondents have failed in any way persuasivelyto rebut General Counsel'sprima facieshowing that Morsewas again laid off on October 10 for the same reason as onJuly 10, the situation not having changed in the interim;that Respondent Employer has failed by substantial credi-ble evidence upon the record as a whole to establish anyeconomic or other necessity, justification, reason, basis, or19However, after being shown his preheating affidavit, Stephens hastilybacked off his blandly delivered testimony on direct examination concerningthe nature of those "problems" - an alleged challenge by Morse to otheremployees to a "fist fight" - and just as blandly conceded, still under oath,that he did not actually talk to Lucas about this at all, since he first learned ofitfrom somebody elseafterMorse's October termination. This blandadmissionunder oath, as well as other impressions received during thecourse of his testimony, created the impressioninmethat Stephens wasperhaps unduly liberal withassertionsunder oath and that his testimonialcahber was wanting. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDexplanation for Morse's-October 10 termination other thanthe same as for his July 10 termination as above found; 20and that the reason for Morse's second termination, onOctober 10, was the same as for his first termination, onJuly 10, 1975 - namely, Morse's continued engagement inunion and protected concerted activity.7.Scott'sunion"citation" againstMorseOne day before Morse's second termination on October 10,1975,Respondent-Union under the "fraternal" signature ofitsbusinessrepresentative, Joe Scott, sent Morse a formalnotice(G.C. Exh. 2), dated October 9, 1975, to appear for ahearing before Respondent's executive committee in Kan-sas City, Missouri - a distance of 90 miles for Morse - onOctober 21 "to show why charges should not be preferredagainst youfor violations of Section T, and V of theConstitution Trade Rules and By-Laws" of RespondentUnion. Those provisions, under the heading "GeneralTrade Rules Governing All Work, Except in Shops WhereSpecial Trade Rules Apply," state (Resp. Union Exh. 5, p.43):(t)No member shall be permitted to loan his tools toworkmen of any other craft on the job. Violation[sic]of this rule shall' be subject to a fine of not less than$2.00 or more than $25.00, upon conviction.(v)No member shall surrender any part of any work,included in our jurisdiction of work, to any other craftuntilordered to do so by the President of the DistrictCouncil, under penalty of a fine of not less than $25.00,upon conviction or removal from the job.As has been shown, the very next day (October 10) afterthis letter from Respondent Union,Morse was againterminatedby Respondent Employer.The circumstances involved in this matter are as follows,as credibly recounted by Morse and not controverted.When Morse's work partner failed to show up for work oneday in September (1975),- Morse's supervisor, CarpentryForeman Nott, assigned an extra laborer to assist Morse inpreparing some necessary scaffolding - evidently a notuncommonpractice, to Union Steward Bill Brown's knowl-edge. During the course of this work, one of the laborerspicked up and used a company ratchet wrench. When thiscame to the notice of Union Steward- Bill Brown (whounexplainedlywas not produced to testify here), Nottexplained the foregoing circumstances to him, including thefact that Foreman Nott had assigned the laborer or laborersto assistin the situation described. Brown responded that20 It would certainly seem that if"reduction in force" was the real reasonforMorse's second layoff - and I reject that as by no means established, astotallyunsupported,and as pretextuous- Morse's carpentry foreman, Nott,GeneralCarpentry Foreman Lucas, and Carpenter General ForemanBrooks would have had some mldmg of it' Beyond this, however, Respon-dent Employer made no persuasive showing at the hearing of any reason forMorse's secondlayoff nor forits failure to recall turn toLa Cygne in the faceofconceded carpenter rehires atLaCygnesince then.21Morse pointed out at the hearing that he could have been dischargedfor insubordination if he had failed to comply with Notts order RespondentUnion's counsel agreed22Notwithstanding the fact that the laborer or laborers had been assignedby Foreman Nott to assist Morse, Scott explained at the hearing that thethis was not Nott's business but union business, and Brown,accompanied by Morse, went to take up the matter withNott, who confirmed Morse's account, whereupon Brownsaid nothing further.2'Morse heard nothing further about this until he receivedthe aforedescribed October 9summonsfrom the Union(signed by Scott) around the day of his second termination(October 10). When Morse appeared at the union executivecommittee hearing and repeated the explanation he hadgiven earlier, the matter was dropped without any fine,reprimand, or other adverse action of any kind.That the foregoing, including all of the circumstances,were known to Scott, -who had authored the October 9"citation" letter toMorse, is evident not only from hissignature on the letter "fraternally" summoning Morse tothe hearing, but also from Scott's testimony at the instanthearing that he had been informed about what hadhappened.22Respondent Union President Henry L. Brown denies thathe personally had anything to do with the sending of theOctober 9 "citation" letter summoning Morse before theunion executive committee to answer for his allegedmisdeed; Brown insists that the "citation" letter, on theUnion's letterhead and in its name, signed by Scott, waspurely Scott's doing and that Scott had not'even mentionedit to him (Brown) before sending it out 23 Brown concedesthat when the circumstances were explained by Morse atthe union hearing the executive committee decided to dropthe entire matter. Brown also testified that the entry- inRespondent Union's minutes of that executive committeemeeting (October 21, 1975; Resp. Union Exh. 6),stating, inreference to the Morse matter, "Motion carried to repri-mand Brother Morse" isinaccurate and erroneous since infact no such action was authorized or taken. 24Finally, Browndoes not dispute (he only professes to be unable to recall)that it was brought out by Morse at the union hearing thatthe tool in question was not that of Morse and thataccordingly there could not in any event have been anypossible violation of the rules in question on Morse's part.Under all of the circumstances, I find upon the record asa whole that, substantially as alleged in, the complaintagainst Respondent Union, on October 9, 1975, one daybeforeMorse's second termination, Respondent Union,through its business representative and agent, Joe Scott,formally cited Morse to appear before its executive commit-tee to answer concerninga purported disciplinary matterwhich to said Respondent Union's knowledge was utterlydevoid of even arguable merit or justification; that saidcitation and subsequent proceeding were in their inceptionand from their origin initiated and carried forward as a partlaborer had been observed using what Scott calls a "crescent wrench," usedto loosen or tighten a nut, which Scott considers to be strictly "carpenterwork," although the use of a hammer to pull nails would not be considered"carpenter work." It is a further undisputed fact that the tool in questionwhich the laborer had taken to utilize was in any event not that of Morse23 If by thisBrown means to suggestthat the Union is not responsible forwhat its business representatives or other agents do unless they first discuss itwith Brown and Brown personally fast approves,I can by no means agreeFurthermore, at no timedid Brownor the Union disavow the action orwithdraw the "citation"againstMorse, even though Brown knew about itand there was plenty of tune to do so.24 In this,Brown is in agreementwith Morse. Nevertheless, the conceded-ly erroneous minutes apparently remain officially uncorrected. CARPENTERS DISTRICTCOUNCILof Respondent Union's continuing purpose and plan,through its representative and agent, Scott, to harass andintimidateMorse and to cause his employer, RespondentEmployer herein, to discriminate against Morse by termi-nating his employment, and to restrain and coerce Morse inthe exercise of rights guaranteed to him in Section 7 of theAct:B.Resolution and RationaleIt is wellsettled that a union violates Section 8(b)(2) and(1)(A) of the Act where-it causesor attempts to cause anemployee's employer to discriminate against him in viola-tion of Section 8(a)(3), such as by bringing about theterminationof the employee's employment (or by failing orrefusing to refer him for employment or reemployment),and where it coerces and restrains the employee in theexerciseof rights guaranteed in Section 7, because theemployee politically or personality-wiseopposes the incum-bent unionadministration.Warehouse Union Local 860,InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen& Helpers of America (Admiral Corporation andTranscontinentalMusic Corporation),195 NLRB 68 (1972);Hoisting and Portable Engineers, Local No. 4 (The CarlsonCorporation),1-89NLRB 366 (1971), enfd. 456 F.2d 242(C.A. 1, 1972);Local 227, International Union,UnitedAutomobile, Aerospace and Agricultural ImplementWorkersof America (UAW) (Chrysler Corporation),182 NLRB 182(1970);Chauffeurs Union Local 923, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (Yellow Cab Company),172 NLRB 2137 (1968);Hod Carriers' and Construction Laborers' Union, Local 300,AFL-CIO (Desert Pipeline Construction Co.),145NLRB1674, 1678 (1964). It is also clear that an employer whoparticipates - in or lends itself to such actions similarlyviolates Section 8(a)(3) and (1) of the Act.R-M Framers,Inc.,207 NLRB 36 (1973);Tracy Towing Line, Inc.,166NLRB 81 (1967), enfd. 417 F.2d 865 (C.A. 2, 1969), cert.denied 397 U.S.1008 (1970). -Pressing groundlesscharges against a union member by aunion official for the same reasons or out of personal spitegrowing out of those reasons, also constitutes unionrestraintand coercionagainstthe employee in the exerciseof his Section 7 rights, and thus also violates Section8(b)(1)(A) of the Act,Carpenters Local Union No. 22, UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO(William Graziano, d/b/a Graziano Construction Company),195 NLRB i (1972).It isno defense for Respondent Union to claim that it isnot responsible because the matter was purely personalbetween the member and the union official (Scott), sincenot only was the official its agent clothed with its authority,but its president (Brown) had personal knowledge and wason expressnotice of the simmering feud between the two.Further, the "citation" against Morse was formally initiatedand pressed by, a responsible union official on the Union'sletterhead in the name of the Union, and the Union at notime countermanded or ' disavowed those measures. Nordoes the union committee action dropping the matter81without reprimand or other adverse action or commentagainstMorse, after he had been "cited" and subjected to ahearing, absolve the Union of its responsibility for initiatingand pressing the matter, to say nothing of its responsibilityfor twice bringing about Morse's termination from hisemployment; indeed, the Union's executive committeeaction absolving Morse may, under the circumstances heredisclosed, be regarded as thrusting the other way andindicating the spuriousness of the "citation" against Morsewhich coincided with his second termination. So far asconcerns Respondent Union's contention that the entirematter is solely or strictly "intraunion" and for that reasonoutside the perimeter of the Act's coverage, it is clear thatdiscriminatory retaliation- by unions or by employers -such as by job termination, for an employee's exercise, ofrights guaranteed under Section 7 of the Act, is not onlywithin the Act's coverage but central to its purposes and theBoard's concern. "It is by now well settled that althoughSection 8(b)(1)(A) `leaves a union free to enforce a properlyadopted rule which reflects a legitimate union interest' and`impairs no policy Congress has imbedded in the laborlaws,' -it does not permit enforcement, by fine or expul-sion,25 of a rule which `invades or frustrates an overridingpolicy of the labor laws....' [Scofield v. N.L R.B.,394U.S. 423, 430, 429]."Carpenters Local Union No. 22(William Graziano, d/b/a Graziano Construction Company),195 NLRB 1 (1972). See alsoChauffeurs Union Local 923,Teamsters (Yellow Cab Company),172 NLRB 2137 (1968).Upon the facts presented and found, the conclusion isirresistible that-Morse was "shafted" by Respondent Unionthrough its business. manager, Scott, on the three occasionshere involved (and, on two of those occasions with theparticipation of Respondent Employer) - i.e.,Morse'stermination on July 10, his disciplinary "citation" onOctober 9, and his second termination on October 10, 1975- to muzzle him in his criticism of the way Scott washandling employment matters and Respondent Union'saffairs as its business representative. Since that criticism byMorse, on behalf of fellow employees as well as himself,cannot be said to have been captious or quixotic - whetheror not Morse and his fellows were right or wrong - itconstituted protected concerted activity under the Act;and, accordingly, restraint and coercion of Morse byRespondent Union in the exercise of that right was and is'violative of Section 8(b)(1)(A). Since Respondent Unionalso causedMorse's employer to discriminate againstMorse by laying Morse off for that reason, RespondentUnion thereby also violated Section 8(b)(2). Inasmuch asRespondent Employer permitted itself to be the instrumentfor carrying out that discrimination, restraint, and coercionby twice terminating Morse's employment, and therebyalso invaded Morse's rights under Section 7, RespondentEmployer violated Section 8(a)(3) and (1). I so find andconclude.Upon the foregoing findings and the entire record, I statethe following:25 It may be presumed that this extends to other coercive measures suchas herein. 82DECISIONSOF NATIONAL LABORRELATIONS BOARDCONCLUSIONS OF LAw1.Jurisdiction is properly asserted in this proceeding.2.Through its actions described and found in sectionII,supra,by procuring the termination of Leslie L. Morse,Sr.,Charging Party herein, from the employ of RespondentDaniel Construction Company at its La Cygne, Kansas,project, on or about July 10 and again on or about October10, 1975, and by not referring Morse for employment withRespondent Employer at its said project after Morse's saidtermination and prior to his reinstatement on or about July21, 1975,and also sincehis second termination on or aboutOctober 10, 1975, and by citing Morse on or about October9, 1975, for hearing before the union executive committeeon spurious and baseless accusationsconnected with hissaid employment and in continuation of the restraint andcoercionexerted by Respondent Union on Morse by reasonof Morse's protected concerted activities as hereinabovedescribed,Respondent Carpenters District Council ofKansas City and Vicinity has engaged in unfair laborpractices in continuingviolation of Section 8(b)(2) and(1)(A) of the National LaborRelationsAct, as amended.3.By participating in the unfair labor practices referredto in section III,B, supra,and byterminatingthe employ-ment of itsemployee Leslie L. Morse, Sr., on or about July10 and October 10, 1975, and bynot reinstatingor rehiringMorse afterhis said July 10 termination and before hisreinstatementon or about July 21, 1975, and since on orabout October 10, 1975, under the circumstances describedand found in section II,supra,Respondent Daniel Con-structionCompany has engaged in unfair labor practices incontinuingviolation of Section 8(a)(3) and (1) of said Act.4.'Said unfair labor practices and each of them haveaffected, are affecting,and, unlesspermanently restrainedand enjoined,will continue to affectcommercewithin themeaning ofSection 2(6) and (7) of said Act 26REMEDYInasmuchas Respondents have been found in violationof Section 8(b)(l)(A) and (2), and Section 8(a)(3) and (1), ofthe Act, they should be ordered to cease and desist fromthose or like violations, and to take certain affirmativeactions in effectuation of the policies of the Act. Theaffirmative actions will include those usually required incases of this type, designed to remove impediments to andto effect Morse's reinstatement and reemployment in hisprevious or equivalent job with Respondent Employer, andto make him whole for any pay lost and benefits missed inconsequence of each of the unlawful terminations herein,and also to reimburse Morse for travel expenses to andfrom the distant job in Nevada, Missouri, to which he wasin effect banished by Respondent Union (less any travelallowancesreceived by him), until Morse is offered rein-statement by Respondent Employer to his former orequivalent job at Respondent Employer's La Cygne Project26At the hearing,bothRespondents conceded on the record that noCollyerdefense(Collyer Insulated Wire, A Gulf andWesternSystems Co,192NLRB 837 (1971),or contention is interposed or raised here.27 Pinkerton's National DetectiveAgency,Inc, 90 NLRB205 (1950),enfd.202 F.2d230 (C.A.9, 1953);Zoe ChemicalCo., Inc,160 NLRB 1001, 1002-03 (1966),modified in other respects406 F 2d 574 (C.A 2, 1969).(or,atMorse's election, equivalent employment else-where).27 Since it is established that Respondent Employeron December 8, 1975, received written notification fromRespondent Union (Resp. Union Exhs. 1, 2, and 3) that thelatter had no objection to the employment of Morse, andsinceMorse concedes that he likewise received a copy ofthat notification, it would seem that under Board policyRespondentUnion's backpay liability with regard toMorse's October 10, 1975, termination is to be deemedextinguished 5 days after that notification- i.e., onDecember 13, 1975, leaving unaffected the continuingbackpay liability of Respondent Employer, which conced-edly took no action concerning Morse following its receiptof that notification from the Union. (It is the further factthatMorse also did nothing about it and that the Union didnot refer Morse - who was employed at Nevada, Missouri,until around mid-March 1976 - to La Cygne for reemploy-ment, although it referred other carpenters there.) Sumsdue, with interest, shall be computed as explicated by theBoard in F.W. Woolworth Company,90 NLRB 289 (1950),andIsisPlumbing & Heating Co.,138 NLRB 716 (1962);and Respondents shall preserve and make available neces-sary records for computation and compliance determina-tion purposes. Respondent Union should also be requiredto expunge from the October 21, 1975, minutes of itsexecutive committeemeeting the concededly erroneousentry that Morse was reprimanded. Finally, Respondentsshould post the usual informational notices to members andemployees.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER28A.Respondent Carpenters District Council of KansasCity and Vicinity, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause Daniel ConstructionCompany to discriminate against any employee in violationof Section 8(a)(3) of the National Labor Relations Act, asamended.(b) Restraining or coercing any employee in the exerciseof any right guaranteed in Section 7 of said Act.(c)Causing or attempting to cause, such discriminationagainst any employee, or so restraining or coercinganyemployee, or citing or bringing up any employee for unionhearing or trial, because he has opposed or criticized theway said Union is administered or the wayanyof itsbusiness representatives conducts union affairs, or becausehe urges or proposes corrective measures, or because he28 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order which follows herein shall, asprovided in Sec. 102 48 of those Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes. CARPENTERS DISTRICT COUNCIL83announces he intends to run or stands for election to unionoffice 29-(d) Inanylike or related manner, in violation of Section8(b)(2) of said Act, causing or attempting to cause saidEmployer to discriminate against any employee in violationof Section 8(a)(3) of the Act..-(e) In any like or related manner, in violation of Section8(b)(1)(A) of said Act, restraining or coercinganyemployeein the exercise of any right guaranteed in Section 7 of theAct.2.Take the following actions necessary to effectuate thepolicies of the Act:(a) In conjunction with Respondent Daniel ConstructionCompany, make whole Leslie L. Morse, Sr., for any loss ofpay or missed benefits by reason of the discriminations andunlawful acts against him, (1) for the period betweenMorse's first termination on or about July 10 until hisreinstatement on or about July 21, 1975, and (2) for theperiod from Morse's second termination on or aboutOctober 10, 1975, until December 13, 1975, less interimearnings, as described in the portion of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all jobreferral records, hiring hall records, and other books,records, and entries necessary or appropriate to analyze theamount of backpay due and the extent of Respondents'compliance with this Order.(c)Forthwith expunge the notation in the October 21,1975, minutes of its executive committee that a motion wascarried to reprimand Leslie L. Morse, Sr.(d) Post at its business offices, union halls, and meetingplaces throughout the area of its jurisdiction, including itslocal unions, copies of the attached notice marked "Appen-dixA."30Copies thereof, on forms provided by theRegional Director for Region 17 shall, after being dulysigned by said Respondent's authorized representative, beposted by said Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(e)Return to the Regional Director for Region 17, copiesof said notice, signed as aforesaid, in a quantity to bedesignated by said Regional Director, for posting by DarnelConstruction Company at its principal office and at its LaCygne, Kansas, project, and, if desirous or willing, its otherpremises and jobsites within the territorial jurisdiction ofRespondent Union.(t)Notify the Regional Director for Region 17, in writing,within 20 days from the date of this Order, what steps saidRespondent has taken to comply herewith.B.RespondentDanielConstructionCompany, LaCygne, Kansas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a). Encouraging or discouraging membership in Carpen-tersDistrict Council of Kansas City and Vicinity, or any ofits local unions, by terminating the employment of anyemployee or in any other manner discriminating againstany employee in regard to hire, tenure, or any term orcondition of employment (except to the extent permitted bythe proviso to Section 8(a)(3) of the National LaborRelations Act, as amended).(b)Discharging, terminating the employment of, layingoff, furloughing, suspending, refusing or failing to reinstateor rehire, or otherwise discriminating against any employeein regard to hire, tenure, oranyterm or condition ofemployment, at the behest of or in concert with CarpentersDistrict Council of Kansas City and Vicinity, or any otherlabor organization acting in violation of Section 8(b)(2) ofsaid Act.(c) Interfering with, restraining, or coercing any employeein the exercise of any right guaranteed in Section 7 of saidAct, at the behest of or in concert with Carpenters DistrictCouncil of Kansas City and Vicinity, or any other labororganization.(d) In any like or related manner discriminating against,or interfering with, restraining, or coercing, any employeein the exercise ofanyright guaranteed in Section 7 of saidAct.2.Take the following actions necessary to effectuate thepolicies of the Act:(a) Forthwith offer Leslie L. Morse, Sr., immediate andfull reinstatement to his former or substantially equivalentposition at its La Cygne, Kansas, project, without prejudiceto his seniority and other rights, privileges, and benefits, asdescribed in the section of this Decision entitled "TheRemedy."(b) In conjunction with Respondent Union, make wholeLeslie L. Morse, Sr., for any loss of pay or missed benefitsby reason of the discriminations and unlawful acts againsthim, (1) for the period between the date of Morse's firsttermination on or about July 10 and his reinstatement on orabout July 21, 1975, and (2) for the period from the date ofMorse's second termination on or about October 10, 1975,until said Respondent offers Morse reinstatement to hisformer or substantially equivalent position at its La Cygne,Kansas, project (or, atMorse's election, untilMorseaccepts equivalent employment elsewhere), less interimearnings, as described in the section of this Decisionentitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all hiringrecords, payroll records, social security payment records,timecards, personnel records and reports, and other books,records, and entries necessary or appropriate to analyze theamount of backpay due and the extent of Respondents'compliance with this Order.(d) Post at its principal place of business, and at its LaCygne,Kansas, project, copies of the attached noticemarked "Appendix B,"31 and also copies of the attachednoticemarked "Appendix A."31 Copies of said notice29Hoisting and Portable Engineers, Local No. 4 (The Carlson Corporation),National Labor Relations Board" shall read "Posted Pursuant to a Judgment189 NLRB 366, 376 (1971), enfd. 456 F.2d 242 (C.A. 1, 1972).of the United States Court of Appeals Enforcing an Order of the National30 In theevent this Order is enforced by a Judgment of a United StatesLabor Relations Board."Court of Appeals, the words in the notice reading "Posted by Order of the31 See fn. 30,supra 84DECISIONSOF NATIONAL LABORRELATIONS BOARDmarked"Appendix B," to be furnished by the RegionalDirector for Region 17 shall,after being duly signed by saidRespondent's authorized representative, be posted by saidRespondent.immediately upon receipt thereof,togetherwith copies of said notice marked"Appendix A"furnishedby said Regional Director,and maintained by said Respon-dent for 60 days thereafter in conspicuous places, includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken to insure that saidnotices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 17, inwriting,within 20 days from the date of this Order, whatsteps said Respondent has taken to comply herewith.